                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                     MAGISTRATE JUDGE SCOTT T. VARHOLAK

Civil Action:19-cv-03266-RM-STV                  FTR - Reporter Deck - Courtroom A402
Date: February 11, 2020                          Courtroom Deputy: Monique Ortiz

Parties:                                         Counsel:


MARSH USA, INC.                                  Darren Nadel
                                                 Thomas Carroll
       Plaintiff,

v.


COBBS ALLEN CAPITAL, LLC                         Howard Kaplan
                                                 William Ojile Jr.
       Defendant.                                Nicholas Dowd


                      COURTROOM MINUTES/MINUTE ORDER

MOTION HEARING
Court in session: 1:31 p.m.
Court calls case. Appearance of counsel.

This matter is before the Court on Defendant’s Motion to Stay Proceedings Pending
Arbitration Between Plaintiff Marsh USA INC. and Michael Rice and Memorandum In
Support [Doc. No. 20, filed 1/9/2020].

Arguments by counsel.

Statements by the Court.

1:58 p.m.      Court in recess
2:04 p.m.      Court in session

For the reasons as stated on the record it is,

ORDERED:             Defendant’s Motion to Stay Proceedings Pending Arbitration Between
                     Plaintiff Marsh USA INC. and Michael Rice and Memorandum In
                   Support [Doc. No. 20] is DENIED.

                   A Scheduling Conference is set for March 9, 2020 at 10:30 a.m.
                   before Magistrate Judge Varholak in courtroom A402. Parties may
                   appear telephonically by contacting the Court at (303) 335-2365 at the
                   scheduled date and time. Parties shall file the Propsoed Scheduling
                   Order on or before March 2, 2020.



HEARING CONCLUDED.
Court in recess: 2:17 p.m.
Time In Court:   00:40

To order a transcript of this proceeding, contact Patterson Transcription Company at
(303)755-4536 OR AB Court Reporting & Video, Inc. at (303)629-8534.
